Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 8 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 20090089053), hereinafter referred to as Wang in view of Gelissen (US Pub. No. 20020047941), and in further view of Bellamy et al. (US Pat. No. 5027344), hereinafter referred as Bellamy. 
Referring to claim 1, Wang discloses a system, comprising: 
a signal combiner to (signal combiner 236, fig. 2): receive a first signal from a first peripheral device (mic 112, fig. 2); 
receive a second signal from a second peripheral device (mic 114, fig. 2); and 
and 

Gelissen, discloses what Wang lacks, combine the first signal and the second signal such that the first signal is transmitted first in a combined signal (the signal combination unit further adapted to supply the signal received at its first input to the output in response to a second control signal, the output of the signal combination unit being coupled to an output of the TV signal receiver, para. 0001).
Wang and Gelissen are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wang and Gelissen before him or her, to modify the system of Wang to include the signal combiner of Gelissen. 
	The suggestion/motivation for doing so would have been to allow user to choose which input signal will be outputted based on a control signal in order to improve user experience. 
Therefore, it would have been obvious to combine Gelissen with Wang to obtain the invention as specified in the instant claim(s).

	Bellamy discloses, what the modified system of Wang lacks, the first and the second signal remain individually distinct (the GL-5 link 175 is shown to multiplex signals A1, B1 and C1 (from GL-2 link 155) along with signals AX, BX, CX where X ranges from 2-8 and represents the three station signal sets, col. 6, lines 31 - 34).

Wang and Bellamy are analogous art because they are from the same field of endeavor in the input and output field. 

	The suggestion/motivation for doing so would have been to allow multi-device communication. 
Therefore, it would have been obvious to combine Bellamy with Gelise and Wang to obtain the invention as specified in the instant claim(s).

As to claim 2, Wang discloses the system of claim 1, further comprising a speaker (speaker, para. 0082) coupled to the controller to emit the combined signal.   

As to claim 3, Wang discloses the system of claim 2, wherein the speaker is integrated with a computing device (speaker 320 is integrated to the system of fig. 3).  

Claims 6 - 8 recite(s) the corresponding limitation of claims 1 - 3. Therefore, they are rejected accordingly.
Claims 11 - 13 recite(s) the corresponding limitation of claims 1 - 3. Therefore, they are rejected accordingly.

Claims 4 – 5, 9 – 10 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang,  Gelissen, Bellamy and in view of Low (US Pub. No. 20130148509), hereinafter referred to Low.

As to claim 4, Low discloses, what the modified system of Wang, Gelissen and Bellamy lack, the system of claim 1, wherein: the first signal is an indication that the first peripheral device is operational (first reconnected sound 512, fig. 5); and 

Wang, Gelissen, Bellamy and Low are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of the modified system of Wang and Low before him or her, to modify the system of Wang to include the audio alerts of Low. 
	The suggestion/motivation for doing so would have been to alert users if the device connection has been interrupted to improve user experience. 
Therefore, it would have been obvious to combine Low with Wang, Gelissen and Bellamy to obtain the invention as specified in the instant claim(s).

	
As to claim 5, Low discloses the system of claim 1, wherein: the first signal is an indication that the first peripheral device is inoperative (first disconnected signal 406, fig. 5); and 
the first signal includes a second tone corresponding to the in operation of the first peripheral device (device is not operation bec. it is connected 406, fig. 5). 

Claims 9 - 10 recite the corresponding limitation of claims 4 - 5. Therefore, they are rejected accordingly.
Claims 14 - 15 recite the corresponding limitation of claims 4 - 5. Therefore, they are rejected accordingly.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US Pat. No. 7697596) this discloses an alignment signal for wireless devices. 


Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184